Case 2:19-bk-15882-SK              Doc 22 Filed 08/02/19 Entered 08/02/19 14:54:41                   Desc
                                    Main Document     Page 1 of 7
   1           C                   S N 259460
   2                           S N 267388
   3          RI       E ITE
       4375                S    200
   4               17933
       S            CA 92177-0933
   5                 858 750-7600
                     619 590-1385
   6

   7   A
                                NA
   8
                                          ITE    T TE B        R   TC CO RT
   9
                   CE TR                I TRICT OF C   IFOR I          O           E E    I I IO
  10
                                                              C    N   2 19-       -15882-S
  11
           E       A           E                              C        13
  12
                                                              OBJECTIO         TO CO FIR             TIO       OF
  13                                                          C   TER
  14                                                          341    EE N
                                                                A E      A      2 2019
  15                                                              E      11 00 A
                                                                 ACE         1 915
  16                                                                    10
                                                                             A       CA 90017
  17                                                          C N     A    N EA N
                                                                A E      A      29 2019
  18                                                              E      10 00 A
                                                              C          1575
  19

  20

  21                                     N A1             C                                                -
  22                                                                           C         13
  23                   -                                               C                       C       N       4
  24

  25

  26
       1
  27                       C               C     13
                                    C      4                                                  7004
  28   A                                                                                        A
                                            A
                                          7004
                                                    -1-                              CASE N   2 19- -15882-S
                                   OBJECTIO TO CO FIR     TIO OF C          TER
Case 2:19-bk-15882-SK          Doc 22 Filed 08/02/19 Entered 08/02/19 14:54:41                                  Desc
                                Main Document     Page 2 of 7
   1                                                                            C                                    C

   2

   3                                                  I TRO            CTIO

   4           C                                               C                                                 C           13

   5                                                       C

   6                                         -                                             C

   7

   8                                 C

   9

  10                                                   C                                                    C

  11

  12

  13                                                 T TE E T OF F CT

  14           1       C

  15 9 2007                                           252 000 00            N        A                  N

  16 C                                   4                         C                               CC

  17
                                                                                               2
  18           2           N

  19                                  873                      S        24 C              CA 90220-4459                  S

  20               A                                                    C                                   4

  21

  22           3       S                     N                                                              N

  23               C

  24                       S    CC   C           N    4

  25           4                                      31 2007               S                  S

  26                                                                            S                    A

  27

  28
       2
           N                                                                    S
                                                -2-                                         CASE N      2 19- -15882-S
                               OBJECTIO TO CO FIR                  TIO OF C         TER
Case 2:19-bk-15882-SK        Doc 22 Filed 08/02/19 Entered 08/02/19 14:54:41                                Desc
                              Main Document     Page 3 of 7
   1            S                                                                                                   C   N 4

   2            CC

   3       5                           N          1 2009

   4                           S           N          A                             S                                   S

   5                                              N               A                A                            C

   6       C                    C                                                                                   C   N 4

   7            CC

   8       6        S                                                       A                               A

   9                                                                       NA A                                 A

  10            A                              C          N        4                CC

  11       7                   20 2019                                         C          13

  12       S                       C           C                            C                   A

  13                         2 19-     -15882-S

  14       8                  3 2019                      S

  15                    656 12 S                  N   12

  16       9                   16 2019 C                                                                S

  17                                                                   186 822 35                   -

  18                    30 667 16 S                   N       4

  19       10                 22 2019                                  C           13

  20                                                                       710 00        36

  21                     C

  22   S        N       18

  23       11                                             C

  24                                                                       C

  25

  26                                                      C                                                         C

  27

  28

                                              -3-                                              CASE N   2 19- -15882-S
                             OBJECTIO TO CO FIR                   TIO OF C          TER
Case 2:19-bk-15882-SK                Doc 22 Filed 08/02/19 Entered 08/02/19 14:54:41                                               Desc
                                      Main Document     Page 4 of 7
   1                                                                              A

   2                                                                      R           E T

   3                       EBTOR                 C            TER                               C         OT BE CO FIR E
                           RO O E
   4

   5                                    11               S            C               SC        S             1325

   6          C                         C                13

   7                                                                                                              C            C       N

   8              89         87 93           A       9        C   1988

   9

  10                                   C                              C               B C                     B
                                 F                   C                    C
  11

  12          11       SC S             1325         5                                               C            13

  13                                                                              S    11       SC        1325         5

  14

  15                             S                                                         32       3 405 407 9            C    1994

  16               3         252 253                     S        C       1980                                             C        13

  17                                                                                                              1325

  18                                                                                        1325              C                C

  19 C                 784       2 1440 9            C        1986

  20          A                                                   -                                  C

  21                   30 667 16

  22 C        13                                                                       -                               C

  23 A                                                                            C                   -                                         11

  24     SC       1325       5                                                                            A

  25                                                                          -                           C

  26

  27

  28

                                                      -4-                                                         CASE N       2 19- -15882-S
                                     OBJECTIO TO CO FIR                           TIO OF C               TER
Case 2:19-bk-15882-SK                Doc 22 Filed 08/02/19 Entered 08/02/19 14:54:41                                 Desc
                                      Main Document     Page 5 of 7
                                       C             C      B C         B       I I                                   F
   1
               11      SC        1325        6
   2
                                                      A
   3
                                                                                                       C       112        224 225
   4
               N                 1990                     A            28       628 630                    S         1982
   5
                                                                                C         13
   6
                             S                                                                                 656 12
   7
                                                              710 00                      C            13        A
   8

   9

  10
           -                                 C
  11
                                                      851 87                A
  12

  13
                                        C                                   B C                    B           I F
  14                             O
  15
               S         1322          5                          C                                                       -
  16

  17
                                        11       SC    1322      5                                     C
  18
                             1 2038                                                            A
  19
                                                                                                           -
  20
       C           A                                                                                       -
  21
       C
  22
                       E E           E C
  23
                                                                       C        13
  24
                         A                                                                                                      -
  25
                                                                                                       -
  26
       C                                                                             -        36
  27

  28

                                                      -5-                                          CASE N      2 19- -15882-S
                                     OBJECTIO TO CO FIR                TIO OF C          TER
Case 2:19-bk-15882-SK   Doc 22 Filed 08/02/19 Entered 08/02/19 14:54:41             Desc
                         Main Document     Page 6 of 7
   1             A

   2                                                                               C

   3

   4                                                C

   5

   6

   7       A     2 2019                    A            E       E
   8

   9
                                               SE   C       E         E S N 259460
  10                                       A                                 NA
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                         -6-                           CASE N   2 19- -15882-S
                        OBJECTIO TO CO FIR     TIO OF C         TER
               Case 2:19-bk-15882-SK                     Doc 22 Filed 08/02/19 Entered 08/02/19 14:54:41                                                         Desc
                                                          Main Document     Page 7 of 7


                                            PR                                R
 am o          r th a     of     and not a arty to this an r                  t y as or ad rsary ro din .                          y      sin ss addr ss is
                                        t and ri       it                       . . o        an i o


  tr and orr t o y of th for oin do m nt ntit d                                                             tion to onfirmation i     s r d or as
s r d   on th  d in ham rs in th form and mann r r                                           ir d y                   d and      in th mann r stat d
   o

1.           R                 R                         R                    rs ant to ontro in    n ra
  rd rs and     th for oin do m nt i     s r d y th o rt ia        and hy r in to th do m nt. n
      st                 h   d th       do   t for this an r t y as or ad rsary ro      din and d t rmin d
that th fo o in   rsons ar on th  troni   ai oti      ist to r i    transmission at th mai addr ss s stat d
   o

                                t r   isson   t rnisson     mai . om
               13               athy    o   ry T       i in      Tr st                      . om
    . .                 st r   ion . a. f    sdo . o
                                                                                                             r i    information ontin            d on atta h d a

  .     R
   n            st                       s r d th fo o in     rsons and or ntiti s at th ast no n addr ss s in
this an r t y as or ad rsary ro     din y a in a tr and orr t o y th r of in a s a d n o in th
   nit d tat s mai first ass osta  r aid and addr ss d as fo o s. istin th     d h r onstit t s a d aration
that mai in to th   d     i   om t d no at r than  ho rs aft r th do m nt is fi d.


 h dria ort
      . aymond tr               t

    om ton

P
 onora       andra .      in
   ntra istri t of a ifornia os n                        s        i ision
 . . an r t y o rt
 oy a     d ra     i din
      ast T m       tr t oom
 os n      s
                                                                                                             r i    information ontin            d on atta h d a

3.    R      P R                  R        R                         R                R          stat m thod
for a h rson or ntity s r d      rs ant to . . i . . and or ontro in     on                            s r d
th fo o in  rsons and or ntiti s y rsona d i ry o rni ht mai s r i     or for thos    ho ons nt d in ritin to
s h s r i m thod y fa simi transmission and or mai as fo o s. istin th      d h r onstit t s a d aration
that rsona d i ry on or o rni ht mai to th d        i    om t d no at r than     ho rs aft r th do m nt is
fi d.

                                                                                                             r i    information ontin            d on atta h d a

 d        ar     nd r     na ty of    r ry nd r th                a s of th          nit d tat s that th for         oin is tr         and orr          t.

          st                                        .                                                         s                .
                                                n                                                                  n u


                This form is mandatory. t has       na       ro    d for s    y th     nit d tat s   an r    t y o rt for th       ntra    istri t of   a ifornia.


Jun                                                                                                                 9013-3.1.PR                              .     R
